885 F.2d 872
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.George MARTIN, Defendant-Appellant.
No. 89-6066.
United States Court of Appeals, Sixth Circuit.
Sept. 25, 1989.

1
Before MERRITT and KRUPANSKY, Circuit Judges, and JAMES L. GRAHAM, District Judge*.

ORDER

2
This Court entered an order August 28, 1989 directing the defendant to show cause why his appeal should not be dismissed for lack of jurisdiction.  The defendant responded that despite the untimely notice of appeal, he should be permitted to proceed.


3
Compliance with the time requirements of Fed.R.App.P. 4(b) is a mandatory and jurisdictional requirement which this Court cannot waive or extend.    United States v. Merrifield, 764 F.2d 436, 437 (5th Cir.1985) (per curiam );  see also Browder v. Director, Department of Corrections of Illinois, 434 U.S. 257, 264 (1978).  Since the defendant has neither sought nor received an extension of time from the district court, his appeal must be dismissed for lack of jurisdiction.


4
It is ORDERED that the appeal is dismissed sua sponte.    Rule 9(b), Rules of the Sixth Circuit.



*
 The Honorable James L. Graham, U.S. District Judge for the Southern District of Ohio, sitting by designation